Exhibit 10.56
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amendment to the Amended and Restated Employment Agreement (this
“Amendment”) by and between HLTH Corporation, a Delaware corporation (the
“Company”), and Charles Mele (“Executive”) is effective as of December 16, 2008.
     WHEREAS, Executive and the Company (formerly known as Emdeon Corporation)
are parties to an Amended and Restated Employment Agreement dated as of
February 1, 2006 (the “Employment Agreement”); and
     WHEREAS, Executive and the Company desire to amend the Employment Agreement
to comply with final regulations issued under Section 409A of the Internal
Revenue Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual covenants in this Amendment,
the parties agree that the Agreement is amended as set forth below:

  1.   Section 5.2(a) is amended by adding the following sentences to the end
thereof:         “The payments and benefits under this Section 5.2 is subject to
Section 5.4. The timing of payments and benefits under this Section 5.2 is
subject to Section 5.9 and Section 5.10 below.”     2.   Section 5.3(a)(i)-(iii)
is amended in its entirety to read as follows (for the sake of clarity,
subsections (iv)-(vi) and the proviso at the end thereof are unchanged by this
Amendment):

     “(a) The Employment Period may be terminated at any time by the Company
without Cause. If the Company terminates the Employment Period without Cause,
the Company shall have the following obligations to Executive subject to
Section 5.3(c):

  (i)   A continuation of the Base Salary for a period (the “Severance Period”)
commencing on the date of termination and ending on the third anniversary of the
date of termination.     (ii)   Executive shall be eligible to continue to
participate during the Severance Period, on the same terms and conditions that
would have applied had he remained in the employ of the Company during the
Severance Period, in all medical, vision, dental and life insurance plans
provided to Executive pursuant to Section 2.2 at the time of such termination
and which are provided by the Company to its

 



--------------------------------------------------------------------------------



 



      employees following the date of termination (“Welfare Plans”). With
respect to any continuation of Executive’s insurance coverage under this
Section 5.3(a)(ii), the Company may require Executive to elect “COBRA,” and, in
such case, the Company will pay that portion of the COBRA premium that the
Company pays for active employees with the same coverage for the period that
Executive is eligible for COBRA. In lieu of continued participation in the
Company’s disability insurance plan, the Company shall make three lump sum
payments to Executive, each of which to be in an amount equal to the greater of
two times the annualized cost that the Company had paid for Executive’s
disability insurance during the year in which the termination occurs and
$10,000, for each year during the Severance Period; provided that any subsequent
payments that would have been due will cease upon Executive becoming eligible
for disability payments with a subsequent employer. The first payment shall be
made on the Starting Date (as defined below), but subject to Section 5.3(c), and
the second and third payments shall be made (if due) within 30 days after the
first and second anniversaries of the date of termination.     (iii)   (A) If
the termination of Executive’s employment occurs after the completion of the
Company’s fiscal year, but prior to the payment of the bonus for that year
contemplated by Section 2.6, Executive shall be entitled to receive the bonus
otherwise payable in accordance with such Section (if any) at such time as
bonuses are paid generally to executive officers for such year (but in no event
later than March 15 of the year following the year for which the bonus is
payable); (B) payment by the Company to Executive of a bonus for the fiscal year
in which termination of employment occurs payable at such time as bonuses are
paid generally to executive officers for such year, but no later than March 15
of the year following the year in which Executive’s employment terminates, the
amount (the “Prior Bonus Payment”) of which to be the greater of (y) the bonus
paid by the Company to the Executive for the fiscal year immediately prior to
the date of termination (if any) and (z) the average of the bonus payments paid
for the three years immediately prior to the date of termination and (C) payment
by the Company to Executive of a bonus for the two years following the fiscal
year in which the termination of employment occurs payable at such time as
bonuses

2



--------------------------------------------------------------------------------



 



      are paid generally to executive officers for such years, but, in each
case, in no event later than December 31 of the year following the year to which
such bonus relates, the amount of each bonus being equal to the Prior Bonus
Payment.”

  3.   A new subsection (c) is added at the end of Section 5.3 to read as
follows:         “The payments and benefits under this Section 5.3 is subject to
Section 5.4. The timing of payments and benefits under this Section 5.3 is
subject to Section 5.9 and Section 5.10 below.”     4.   Section 5.4 is amended
by deleting the last sentence thereof and inserting the following:        
“Accordingly, in order to receive any of the benefits described in Section 5.2,
5.3, 5.5 or Section 5.6 under this Agreement, Executive must (i) execute and
deliver to the Company an acknowledgement confirming the above within fifty
(50) days of the date of Executive’s termination of employment and (ii) not
revoke such acknowledgement pursuant to any revocations rights afforded by law.
The Company shall provide to Executive the form of such acknowledgement no later
than three (3) days following Executive’s termination of employment. If
Executive does not timely execute and deliver to the Company such
acknowledgement, or if Executive executes it, but revokes it, no benefits under
Section 5.2, 5.3, 5.5 or Section 5.6 shall be paid.”     5.   Section 5.5(a) is
amended by adding the following sentences to the end thereof:         “The
payments and benefits under this Section 5.5 is subject to Section 5.4. The
timing of payments and benefits under this Section 5.5 is subject to Section 5.9
and Section 5.10 below.”

     6.      Section 5.6 is amended by adding the following new subsections
(d) and (e) to the end thereof:
“(d) For the sake of clarity, no public offering or any split-off, spin-off or
other divestiture of WebMD Health to stockholders of either the Company or WebMD
Health or any merger or similar combination only between the Company and WebMD
Health (or affiliates thereof) shall constitute a Change in Control of the
Company or of WebMD Health for purposes of this Agreement.
(e) The payment and benefits under this Section 5.6 is subject to Section 5.4.
The bonus payments shall be made in the same manner as set

3



--------------------------------------------------------------------------------



 



forth in Section 5.3(a)(iii) and the timing of payments and benefits under this
Section 5.6 is subject to Section 5.9 and Section 5.10 below.”
     7.      Section 5 is amended by deleting Section 5.9, and inserting a new
Section 5.9 and a new Section 5.10 to read as follows:
     “5.9 Time of Payment. “The payments of Base Salary described in
Sections 5.2, 5.3, 5.5 or 5.6 above shall be paid, minus applicable deductions,
including deductions for tax withholding, in equal payments on the regular
payroll dates during the Severance Period. Commencement of the Base Salary
described in Sections 5.2, 5.3, 5.5 or 5.6 shall begin on the first payroll date
that occurs in the first month that begins 60 days after the date of Executive’s
termination of employment (the “Starting Date”) provided that Executive has
satisfied the requirements of Section 5.4 of this Agreement; provided, however,
that payment may be made on any date no earlier than 30 days prior to such
payroll date if the provisions of Section 5.4 have been satisfied (including the
expiration of the applicable revocation period). The first payment on the
payment Starting Date shall include those payments that would have previously
been paid if the payments of the Base Salary described in Sections 5.2, 5.3, 5.5
or 5.6 had begun on the first payroll date following Executive’s termination of
employment. This timing of the commencement of benefits is subject to
Section 5.10 below.
     5.10 Potential Delay of Payment. Notwithstanding the foregoing or any other
provisions of this Agreement, any payment under this Agreement of the benefits
described in Sections 5.2, 5.3, 5.5 or 5.6 above (including the provision of
benefits under Welfare Plans) that the Company reasonably determines is subject
to Section 409A(a)(2)(B)(i) of the Code shall not be paid or payment commenced
until the later of (i) six months after the date of Executive’s termination of
employment or Executive’s death and (ii) the payment date or commencement date
specified in this Agreement for such payment(s). On the earliest date on which
such payments can be made or commenced without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code, Executive shall be paid, in a single cash
lump sum, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence. If the amount of the employer portion of any
premiums for any Welfare Plan are delayed as a result of this Section 5.10,
Executive shall pay such premiums until the earliest date at which the Company
may pay the premiums without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code and, on such date, the Company shall
reimburse Executive for all of such premiums paid by Executive.”

  8.   Section 8 is amended by adding a new Section 8.5 to read as follows:

     “8.5 Time for Gross-Up Payment. Notwithstanding anything contained herein
to the contrary, the Company shall pay to Executive any Gross-Up Payments
hereunder no later than sixty days following the date that Executive pays the
corresponding tax.”

4



--------------------------------------------------------------------------------



 



  9.   Section 9.5 is amended by deleting the last sentence thereof and
replacing it with the following:

“The Company agrees that if an action is commenced by the Company or Executive
hereunder and Executive prevails or such action is settled by the parties, the
Company shall reimburse Executive for his reasonable legal fees in connection
with such action provided that Executive submits a written expense report for
such reimbursement at least 60 days prior to December 31 of the year following
the year in which he incurred the legal fees. Executive’s right to the fees
under this Section 9.5 shall not be subject to liquidation or exchange for
another benefit. Subject to the requirement for Executive’s submission of a
written expense report, the Company shall pay to Executive the amount of such
legal fees no later than the earlier of (a) sixty days after Executive submits
the written expense report for reimbursement or (b) December 31 of the year
following the year in which Executive incurred the legal fees. Notwithstanding
the foregoing, if the action is still pending as of October 31 of any year
following a year which Executive incurs such legal fees, then the Company shall
be obligated to pay Executive’s reasonable legal fees within 45 days following
the court decision or settlement, whichever is applicable, if (a) Executive
prevails on such action or such action is settled and (b) Executive submits a
written expense report for reimbursement within 30 days following the court
decision or settlement, whichever is applicable”

  10.   Section 9 is amended by adding a new Section 9.9 to read as follows:

“9.9 Section 409A Savings Clause. It is intended that any amounts payable under
this Agreement shall either be exempt from Section 409A of the Code or shall
comply with Section 409A (including Treasury regulations and other published
guidance related thereto) so as not to subject Executive to payment of any
additional tax, penalty or interest imposed under Section 409A of the Code. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Section 409A of
the Code yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Executive. Notwithstanding the foregoing, the Company makes
no representation or warranty and shall have no liability to you or any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A, but that do not satisfy an
exemption from, or the conditions of that section.”

5



--------------------------------------------------------------------------------



 



  11.   Section 9 is further amended by adding a new Section 9.10 to read as
follows:

     “9.10 Separation from Service. For purposes of this Agreement, all
references to Executive’s termination of employment shall mean his “separation
from service” as defined under Treasury Regulations Section 1.409A-1(h) without
regard to the optional alternative definitions thereunder.”
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

             
 
      HLTH CORPORATION    
 
           
 
  By:      /s/ Anne N. Smith
 
   Name: Anne N. Smith    
 
         Title: Vice President — Legal    
 
           
 
         /s/ Charles A. Mele              
 
         CHARLES A. MELE    

6